Interim Decision #1647

MATTER OF

Hanik

In Deportation Proceedings
A-14493789
Decided by Board October 24, 1905 And March, 1,1966

Affirm,ed by Attorney General September 30, 1966
An alien who, in behalf of his employer, a Hong Kong manufacturer of custom
made men's clothing. 'travels to various cities in the United Stateq to take
orders from, and the measurements of, 'prospective eflatomers whom be
does not solicit but by whom he is contacted as the result of literature
distributed in this country by his employer; who sends the order, together
with the purchase price, to his employer in Hong Kong; and who receives
only expense money while in this country, his monthly saiary being sent
to his parents in India by his employer, is engaged in intercourse of a
commercial character, and, having indicated he would return to Hong Kong
at the termination of his authorized stay, his sojourn here is of a temporary character, and he Is eligible for nonimmigrant classification as a
visitor for business under section 101(a) (15)•(B) of the Immigration and
Nationality Act.
CHARGES

Order: Act of 1952—Section 241(a) (9) [8 13.8.0. 1251(a) (9)3—Failed to
maintain status of admission—Visitor for business.
Lodged: Aet of 1952—Section 241(a) (1) [8 HMG, 1251(a) (1)3—Immigrant
without visa [section 212(a) (20), 8 U.S.C. 1182
(a) (20)1.
BEFORE THE BOARD

The case comes forward on appeal from the order of the special
inquiry officer dated April 8, 1965 finding the respondent deportable
on the charge contained in the order to show cause and upon the
lodged charge, granting him voluntary departure with the further
order that if he failed to depart when and as required he be deported
to Hong Kong, in the alternative, to India.
The record relates to a native and citizen of India, 28 years old,
male, single, who last entered the United States at Detroit, Michigan
on or about February 12, 1965 at which time he was admitted to the
824

Interim Decision #1647
United States as a visitor for business until April . 14, 1965. He,
had originally entered the United- States on. or about September 14,
1963 at Honolulu, Hawaii as a visitor for business authorized to
remain in the United. States until March 14,_ 1964. On August 26,
1964 the respondent applied for an extension of his temporary stay,
setting forth-the reason therefor that it was for the puipose, of ‘`for
further study of market'? On tbsi basis of this application on
August 27, 1964 he was granted an extension of his stay in the
'United States as a visitor for business fora period to expire April
14, 1965. The order to show cause was served March 2, 1965 and
the hearing in deportation proceedings was held an March ,25, 1965.

At the deportation hearing the respondent presented an Indian
passport issued at Hong Kong on May 19, 1962 valid to May 18,
1965. The passport contains a '93-1" nonimmigrant visa issued to
him at the American Embassy at Hong Kong on September 4, 1963
valid for an unlimited number of admissions to the United. States,
to March 4, 1964. The application for a passport (Es. 2) indicates
that a Mr. Melwani, manager of Mohan's, the respondent's employer,

appeared. at the Consulste on March 15, .1963 and stated that the ,
respondent would be selling clothes at the New York store. On
September 4, 1963 the applipation for a visa contains a notation that
Mr. Melwani has submitted a statement indicating that the respondent is being sent to take .orders for the Hong, Kong. store and the
visa was issued on that date to the respondent. ,
The facts- concerning the nature of the respondent's emplOyment

are not in dispute., The respondent, in behalf of his employer,
Mohan's, Ltd., of Hong Kong, travels to various cities in the United
States taking the customers'. measurements., The purchase price of
the merchandise is sent to the einployer t in:Hang Kong, either bythe respondent or directly by the customer. .The -respenderit testified
that he does not solicit customers in the United States but takes
orders only from persons who contact him as a result of literature
distributed byhis employer in thi.sconntry making' knolln his itinerary, the items he has .available for sale and in.,..ndiat hotel he may
be contacted.
The respondent testified that he works on a straight salary basis
plus an allowance for living and business expense's. 'His saliry is
$60 Hong tong a rnonth, - anNiuntirig- to approximately - $100 U.S.
He testified he receives no percentage of the value of • the orders which he takes but might receive a bonus depending on the volume
of business upon his return to -Hong Kong: :While the 'respondent
is in the United States his employer sends his monthly salary 'to his

,

825

,

Interim Decision #1647
parents in India. The expense money is estimated to amount to
about $800 per month. He has no other income than that received
from his employment by Mohan's Ltd., of Hong Kong.
The respondent has denied that the use of the terms "study the
United States business market" and "further study of business
market" in his applications for extension of temporary stay (Exs.
3 and 4) were designed to be vague or misleading. He explained
that according to his understanding, further study of the market
is the same as the business he was doing: a notice would be sent to
Hong Kong and the company in Hong Kong would obtain a further
extension for the study of the market because they would have
knowledge of how much more business they could secure from the
United States and he would inform them as to colors and styling
which would be in fashion in the United States (pp. 36-37, 57-59).
the record indicates that the respondent'S employer in Hong Kong
buys American textiles. The respondent also testified that his employer formerly made sales in this country entirely through the use
of catalogs and other literature and that the individual under such
circumstances took his own measurements and then sent the orders
to Hong Kong. The respondent displays swatches of materials and
he takes measurements in order to overcome complaints arising out
of poor fit. The price of men's suits varies from $75 to $95, including the customs duty which must be paid by the puichaser upon
receipt of his suit, the duty averaging about 20 percent of the cost
of the garment which is custom made. The respondent's absence to
Canada on or about February 12, 1965 was only for a few hours and
apparently he was admitted upon the basis of his nonimmigrant
visa.
Section 101(a) (15) (B) of the Immigration and Nationality Act
defines the term "immigrant" to mean every alien except an alien
who is within one or more of the following classes of nonimmigrant
aliens:
(B) an alien (other than one coming for the purpose of studying or of
performing skfiled or unskilled labor or as a representative of foreign press,
radio, nba. or other foreign information media coming to engage in such
vocation) having a residence in a foreign country which he bas no intention
of abandoning and who is visiting the United States temporarily for business
or temporarily for pleasure; • • •

Under the heading of "TEMPORARY VISITORS", 22 CM
41.25 provides:

Temporary visitors for business and pleasure.
(a) An alien shall be classified as a nonimmigrant visitor for business or
Pleasure if he establishes to the satisfaction of the consular officer that he

826

Interim Decision 4t1647
qualifies under the provisions of section 101(a) (15) (B) of the Act and
that: (1) he intends to depart from the 'United 'States at the expiration
of his temporary stay; (2) he has permission to enter some foreign country
upon the termination of his temporary stay; and (3) adequate financial provisions have been made to enable him to carry out the purpose of his visit
and to travel to, sojourn in, and depart from the Baited Stater:.
(b) The term "business", as used in section 101(a) (15) (B) of the Act,
refers to legitimate activities of a commercial or professional character.
It does not include purely local employment or labor for hire. An alien
seeking to enter as a nonimmigrant for employment- or labor pursuant to a
contract or other prearrangement shall be required to qualify under the
provisions of section 41.65. An alien of distinguished merit and ability
seeking to enter the United States temporarily with the idea of performing
temporary services of an exceptional nature, requiring such merit and ability,
but having no contract or other prearranged employment, may be classified
as a nonimmigrant temporary visitor for business.
,

The case is one of first impression.. Considerable difficulty has
been experienced in the past in arriving at a clean and workable

definition of "business" within the contemplation of the statute (Gordon and Rosenfeld, Immigration Law and Procedure, Sec. 2.8 (b) ).
Soon after the term visitor for bgsiness was originally designated
in the Act of 1924, the Supreme Court ruled that a primary aim of
the statute was to protect .American labor against the influx of
foreign labor, that "business" contemplated. only ."intercourse of a
commercial character," and that persons who sought to make temporary visits to perform labor were not nonimmigrants.: The visitor
for business designation was retained in the 1952 Act. The authors,
Gordon and Rosenfeld, set forth on pages 127 to 129 of their book
on "Immigration Laws and Procedures" numerous examples of cases
that have been found by the Board to be bona fide nonimmigrants
for business and those who have been found not to come within that
designation. The significant considerations to be stressed are that

there is a clear intent on the part of the alien to continue the foreign
residence and not to abandon the existing domicile; the principal
place of business and the actual place of eventual accrual of profits,
at least predominantly, remains in the foreign country; the business
activity itself need not be temporary, and indeed may long continue;
the various entries into the United States made in the course thereof
must be individually or separately of a plainly temporary nature in
keeping with the existence of the two preceding considerations.:
In the instant case.we are satisfied that the "business" in which the
respondent was engaged was intercourse of a commercial character.
liarnuth v. Albro, 279 U.S. 231 (1929).
Matter of Cortez Vasquez, Int. Dec. No. 1342; Matter of G—P—, 4 L & N.
Dec. 217; Matter of
6 L & N Dec. 255,
2

.

827

Interim Decision #1647
The respondent's salary is paid to him in Hong Kong (no funds
accrue to the respondent in the United States). The American Con-

sulate in Hong Kong, in granting the respondent the nonimmigrant
visa as a visitor for business, had knowledge of the fact that the
respondent was an order taker for the Hong Kong firm (Ex. 2).'
His sojourn in. this country is of a temporary character, the respondent having. indicated that he would. return to Hong Kong upon the
expiration of his temporary stay in the United States or extensions
thereof.
If the respondent were engaged in taking orders for suits at a
wholesale level from large distributors, there would be no questioning
his status. The fact that he takes the measurements of prospective
customers in the United Stites; in connection with the business which
he does not solicit but whose customers are attracted by literature
sent out by the Hong Song firm, does not warrant a finding that

the respondent is not classifiable as a visitor for business. The
labor for the orders taken by the respondent is performed in Hong
Kong and there appears to be no conflict with local labor. Upon a
full consideration of the. evidence in the case, we are satisfied that
the respondent falls within the category of visitor for business as set
forth in the law and regulations. The appeal will be sustained.
ORDER: It is ordered that the appeal be sustained and • the proceedings terminated.
,

BEFORE THE BOARD

The case comes•
on motion of the Service dated December 20,
190 requesting that our order of October 29,-1965 sustaining the
alien's appeal and terminating proceedings- be reconsidered and the
appeal be dismissed. . . .
• Briefly, the record relates to a native and citizen of India, 28 years
old, male, single, who last entered the United States at Detroit, '
Michigan on or about February 12, 1965 when he was admitted to
the United States as a visitor for business until April 14, 1965. He
had originally entered the United States on or about September 14,
1963 at Honolulu, Hawaii as a visitor for business authorized to
remain in the United States until March 11, 1964 which was subsequently extended to April 14, '1965. ' The order to show cause was
served on "March 1965; the hearing in deportation proceedings
was held on March 95; 1985; and an order of the special inquiry

officer dated April 8, 1965 found the respondent deportable on the
charge contained in the order to show cause and upon the lodged,
charge, but granted him the privilege of voluntary departure with

828

Interim Decision #1647
an automatic order of-deportation to Hong Kong or in the alternative, to India, in. the event he failed to depart as required. The
prolongation of the time the respondent has spent- in the United
States by virture of the appeal and the motion to reconsider has
not been attributable to the respondent -but .from considerations
SA wherein the
arising out of the possible applicability of. 8
departure of the respondent might be considered as a withdrawal -of
the appeal:
..
The facts as to the nature of the respondent's employment are not
in dispute. In behalf of his employer, Mohan's Ltd., of HongKong,
a manufacturer of custom or made :to :measure men's clothing, the
respondent travels to various (titles. in_ the -United' States and takes
orders from customers whom he does not solicit but -who contact him
as the result of literature distributed by-his employer in this country
making known his itinerary, the items he has available for sale and
in what hotels he may be . contacted. - . The respondent _ displays
swatches of .clothfrom which the..customer makes his choice r he takes
the customer's measurements and sends- the_order together with the
purchase price to his employer- in Bong - Kong. This practice. succeeded a prior practice engaged in by the respondent's employer in
which the employer made sales in-this country entirely through the
use of catalogs, the -individual taking . his. 'own, measurements and
then sending the order to Hong Kong. However, -complaints arose
due to poor-fit and the present-procedure was adopted. The respondent earns a salary of about $100 a month plus a -bonus depending
upon the. volume of his-business, the amount of such •onus being
undisclosed. The employer sends respondent's salary to his parents
in India and the respondent receives only expense money amounting
to about $800 per month while in the :United States.. .
Aware that the term - "visitor- for business" contemplated. only
"intercourse of a commercial character," -1 and bearing in.niind that
the significant considerations to be stressed were that there is a clear
intent. on the part of the alien to continue a. foreign residence and
not to abandon any existing domicile; the principal place of business and the actual place of eventual accrual of Profits; at least predominantly, remains in the'foreign -cbuntry ; -the Iniainess activity
itself need not be temporary and indeed 'May long Oontimie;'• the
various entries in the United States made iii the Course thereof must
be individually or separately of a plainly temporary nature in keeping with the existence of the two preceding considerations, we Ionid
that the respondent fell within the category of a'irieifor for business

on-

•

I-Koltun!. v. A7bro, 279 U.S. 231.

829

Interim -Decision #1641
as set forth in the law and regulations. We found that the business was intercourse of a commercial character, and the fact that
he took measurements of prospective retail customers in the United
States in connection with the business, under the circumstances of
the case, did not warrant a finding that the respondent was not
classifiable as a visitor for business.
We recognize that the line of demarcation between a visitor for
business, and a person in seeking to enter as a nonimmigrant for
employment or labor 'for which the procedure referred to 22 CFR
41.55, the provisions of section 214(e) of the Act and the supporting evidence required by 8 CFR 214.2(h) (ii) is applicable, is sometimes difficult to draw. However, the Act in section 101(a) (15) (B),
still retains the category of a visitor for business. There is no indication that Congress intended to eliminate this category. Upon
a determination that the. business the respondent was engaged in
was intercourse of a commercial character, and after carefully weighing the significant considerations set forth in prior administrative
decisions, we came to the conclusion that the respondent was truly
a visitor for business. The argument of the Service that the respondent is not a "businessman" within the meaning of the statute
appears to be fallacious. The cases set forth in Matter of 9 , 6
I. & N. Dee. 255, in note 3 list a great many cases in which it was
held that the alien was entitled to the status of a temporary visitor
for business. An examination of these cases shows that the great
majority were aliens who could not be considered as "businessmen"
or even skilled, but in every case there was involved international
trade or commerce and the employment was a necessary incident
thereto.
Upon a full consideration of the matters set forth in the motion,
—

we ail= our prior decision. The motion will be denied.

ORDER: It is ordered that the motion be and the same is hereby
denied.
-

BEFORE THE ATTORNEY GENERAL

The decision of the Board of Immigration Appeals in this case
holding the respondent Hotu J. Hira alias Harry Hira to be a temporary visitor for business within section 101(a) (15) (B) of the Im-

migration and Nationality Act has been certified to me by the Board
for review, pursuant to 8 CFR 3.1(h) (1) (iii), upon motion of the ,
Commissioner of Immigration and Naturalization.
For the reasons stated in the Board's opinions of October 29, 1965
and March 1, 1966 the decision of the Board of Immigration Appeals
is affirmed.
830

